Opinion by
Ector, P. J.
§ 538. Amendment of petition during trial, and indorsement of a note during trial to obviate objections to it. Suit was instituted by appellees on two notes, payable to the order of Langford & Patton. On the trial, after a jury had been impaneled and the pleadings read, plaintiffs offered to read the notes in evidence, to which defendants excepted: 1. Because the petition alleges that the notes were indorsed by Langford & Patton to plaintiffs, when no such indorsement appears on the notes. 2. That the notes are made payable to Langford & Patton, or order, and not to plaintiffs, and therefore were not negotiable, and were not the notes described in plaintiffs’ petition, and plaintiffs could not sue upon them in their own names and introduce them in evidence without a written indorsement; which objections were sustained. Plaintiffs then asked leave, and were permitted, to file an amended petition, and got Langford, one of the plaintiffs, and a former partner of the firm of Langford & Patton, to write the assignment on the back of the note. To all of which defendants objected. Plaintiffs then read the amended petition, and also introduced the notes, as indorsed, in evidence. Held, error.
Reversed and remanded.